Citation Nr: 1211584	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative disease, cervical spine.

2.  Entitlement to service connection for bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and KH


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from 1955 to 1975, when the Veteran retired with more than 20 years of service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in November 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his cervical spine degenerative disease results from automobile accidents he incurred in service.  Service treatment records disclose that the Veteran was hospitalized for 5 days in a private hospital, then was treated in a military facility for 30 days, and then placed on leave for an additional 20 days, following the 1957 automobile accident.  The Veteran sustained fractures of the pelvis.  The service treatment records reflect that the Veteran was unconscious for a period of time, described as less than an hour, after the accident.  Service treatment records also reflect that the Veteran sustained a swollen jaw as the result of another motor vehicle accident in 1966.  The Veteran contends that it is likely that his current degenerative disease of the cervical spine is a result of motor vehicle accidents in service.  No medical opinion as to the likelihood of such relationship has been obtained.  Further development of the medical evidence is required.

The Veteran contends that a bilateral shoulder disorder results from his service.  Service treatment records reflect that the Veteran was treated for right shoulder pain, described by the Veteran as bursitis, in 1965.  In 1973 and 1974, the Veteran was treated for "tennis elbow."  No medical opinion as to the likelihood of a relationship between a shoulder disorder treated in service and a current shoulder disorder has been obtained.  Further development of the medical evidence is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain complete VA outpatient treatment records to the present, to include evaluation of the spine or either shoulder, if any VA records are available; associate such records with the Veteran's claims file or virtual claims file. 

2.  Afford the Veteran an opportunity to identify any alternative records, such as employment clinical records, examinations conducted for insurance purposes, statements of other lay individuals, or other records which might substantiate his claims.  Advise the Veteran that evidence proximate to his 1975 service discharge will have the greatest evidentiary value.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  Request complete records from S. Williams, MD, with the Veteran's consent, and request complete records from any referring or treating provider referenced in those records.  Afford the Veteran an opportunity to identify any private provider who treated him for a complaint of neck or shoulder pain, if such record is not yet associated with the claims files.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

4.  After instructions in the paragraphs above are conducted, the Veteran should be scheduled for orthopedic examination, and neurologic examination, if necessary, to determine the etiology of a current cervical spine disorder and a current shoulder disorder.  The claims folder must be made available to the examiner(s) in conjunction with the examination(s).  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report(s).  The examiner(s) should obtain relevant history regarding employment and activities in service and post service.  In particular, the examiner(s) should review, and discuss: service treatment records, to include notations regarding automobile accidents, especially an accident in 1957, and notations regarding head injury, and post-service clinical records.  After all relevant evidence in the claims file is reviewed, the appropriate VA examiner(s) should offer an opinion as to the following: 

(A). Cervical spine disorder
	(i) Is it at least as likely as not (50 percent or greater probability) that a cervical spine disorder was present at the time of the Veteran's August 1975 service discharge, or within one year thereafter, or is the result of the Veteran's service, or any incident or incidents therein, to include injury to the head, neck, or spine incurred in service?  
Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 
	(ii) If you determine that the Veteran's current cervical spine disorder is not related to or the result of the Veteran's service and was not present during that service or within one year thereafter, please answer this question:  	Is it at least as likely as not (50 percent or greater probability) that a current cervical spine disorder is aggravated by, that is, permanently increased in severity by, a service-connected disability or treatment for that disability, to include medications, beyond the natural progression of the disorder?  The examiner is advised that the Veteran has been granted service connection for a fracture of the pelvis and sacrum with lumbar arthritis, a right ankle sprain, epicondylitis, right elbow, arthritis of the right hip, arthritis of the left hip, hearing loss, tinnitus, hemorrhoids, and appendectomy scar.  
	If a service-connected disability aggravates the Veteran's cervical spine disorder, describe the extent (percentage) of increase in the cervical spine disorder due to the service-connected disability.  
Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 

(B). Bilateral shoulder disorder
	(i) Is it at least as likely as not (50 percent or greater probability) that a right shoulder, left shoulder, or bilateral shoulder disorder was present at the time of the Veteran's August 1975 service discharge, or within one year thereafter, or is the result of the Veteran's service, or any incident or incidents therein, to include injuries sustained in service?  
Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 
	(ii)  If you determine that the Veteran's current right shoulder, left shoulder, or bilateral shoulder disorder is not related to the result of the Veteran's service and was not present during that service or within one year thereafter, please answer this question:  Is it at least as likely as not (50 percent or greater probability) that a current right shoulder, left shoulder, or bilateral shoulder disorder is aggravated by, that is, permanently increased in severity by, a service-connected disability or treatment for that disability, to include medications, beyond the natural progression of the disorder?  The examiner is advised that the Veteran has been granted service connection for a fracture of the pelvis and sacrum with lumbar arthritis, a right ankle sprain, epicondylitis of the right elbow, arthritis of the right hip, arthritis of the left hip, hearing loss, tinnitus, hemorrhoids, and appendectomy scar.  
	If a service-connected disability aggravates the Veteran's right shoulder, left shoulder, or bilateral shoulder disorder, describe the extent (percentage) of increase in the shoulder disorder due to the service-connected disability.  
Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Readjudicate the Veteran's appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

